DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	” classifying, by a processing resource, a plurality of network entities into a classification, 
wherein the network entities are configured on a plurality of network devices that are connected to the network; 
based on the classification of the network entities, grouping, by the processing resource, the network entities into a plurality of groups; 
determining, by the processing resource for each of the groups, a centroid configuration of the network entities in the group; and 
sending, by the processing resource, instructions to configure the network according to the centroid configuration of a selected one of the groups, 
wherein at least one network entity is configured according to the centroid configuration of the selected group in response to receiving the instructions;
wherein sending the instructions to configure the network according to the centroid configuration of the selected group comprises: 
determining, by the processing resource, that a configuration of a first network entity in the selected group deviates from the centroid configuration of the selected group; and 
sending, by the processing resource, instructions to change the configuration of the first network entity to match the centroid configuration of the selected group.”
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) classifying network entities 2) configuring devices 3) grouping network entities 4) a centroid configuration 5) centroid configuration of groups 6) changing the configuration of the network entities. 
Subsequently, the Applicant Arguments/Remarks in respect to the 35 USC 103 Rejection of Claim(s) 1, 3-13, 15-17, 19-22 is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 11/15/2021 Examiner Interview, 11/09/2021 Applicant Arguments/Remarks and 06/23/2021 Non-Final Rejection), the Applicant’s Arguments and the currently presented amended claims are persuasive and overcomes the 35 USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

3. 	Claim(s) 1, 3-13, 15-17, 19-22 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457